IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD–0123-10



                       CHRIS JOSHUA MEADOUX, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTH COURT OF APPEALS
                          BEXAR COUNTY

              M EYERS, J., filed a dissenting opinion in which J OHNSON, J., joined.

                                DISSENTING OPINION


       When the Supreme Court said, in Roper v. Simmons, 543 U.S. 551 (2005), that the

Eighth Amendment forbids the execution of anyone under the age of 18, Texas commuted

the sentences of juveniles on death row to life in prison. Shortly thereafter, the

Legislature amended the Capital Felony section of the Penal Code and instituted life

without parole for offenses committed on or after September 1, 2005. However, effective

September 1, 2009, the Legislature added a provision to that section stating that juveniles
                                                                      Meadoux dissent–Page 2

found guilty of a capital felony shall receive a life sentence rather than life without parole.

See T EX. P ENAL C ODE § 12.31(a). Because Appellant’s offense occurred in 2007, he is

stuck in the period between the commutation of death sentences to life that occurred in

2005 and the Texas Legislature’s decision to prohibit life without parole for offenses

committed by juveniles on or after September 1, 2009. This is similar to what occurred

after Penry v. Lynaugh, 492 U.S. 302 (1989) (Penry I), where the Supreme Court held

that the jury instructions at the punishment hearing did not provide for consideration of

mitigating evidence, but the Texas Legislature did not add the mitigation special issue to

Code of Criminal Procedure Article 37.071 until 1993. In that situation, we allowed new

punishment hearings, with the proper instructions, for those whose trial occurred between

Penry I’s 1989 holding that the jury did not have an adequate vehicle to give effect to

mitigating evidence and the Legislature’s 1993 change to the statute. Here we should

conclude that juveniles who were sentenced to life without parole between 2005 and 2009

should be given a new punishment hearing.

       Considering that juveniles who were previously on death row, who were found by

a jury to be a future danger, and who were sentenced to death had their sentences

commuted and now have a chance of parole, it’s ridiculous to say that a juvenile who was

not even eligible for the death penalty should have received a sentence of life without

parole. The fact that Texas commuted the sentences of juveniles on death row to life,

rather than life without parole, and that our Legislature subsequently determined that life
                                                                      Meadoux dissent–Page 3

without parole is inappropriate for juvenile offenders indicates that the sentence in

Appellant’s case is unreasonably harsh. Therefore, I respectfully dissent.




                                                         Meyers, J.




Filed: November 17, 2010

Publish